Name: Commission Regulation (EC) No 2847/94 of 23 November 1994 re-establishing the levying of customs duties on certain textile products originating in Indonesia, India, Pakistan, Thailand, the Philippines and Malaysia, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply
 Type: Regulation
 Subject Matter: leather and textile industries;  tariff policy;  Asia and Oceania
 Date Published: nan

 No L 302/22 25. 11 . 94Official Journal of the European Communities COMMISSION REGULATION (EC) No 2847/94 of 23 November 1994 re-establishing the levying of customs duties on certain textile products originating in Indonesia, India, Pakistan, Thailand, the Philippines and Malaysia, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3832/90 of 20 December 1990 applying generalized tariff preferences for 1991 in respect of textile products originating in developing countries ('), extended for 1994 by Regulation (EC) No 3668/93 (2), and in particular Article 12 thereof, Whereas Article 10 of Regulation (EEC) No 3832/90 provides that preferential tariff treatment shall be accorded from 1 July to 31 December 1994 for each category of products subjected in Annexes I and II thereto to individual ceilings within the limits of the quantities specified in column 8 of its Annex I and column 7 of Annex II, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; Whereas Article 11 of the abovementioned Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings heve been reached at Community level ; Whereas, in respect of products of the order Nos and origins indicated in the table below and originating in India, the relevant ceilings were fixed at the levels indicated in that table ; whereas that ceiling was reached on the date indicated below, by charges of the imports into the Community of the products in question ; Order No Origin Ceiling Date Indonesia India Pakistan Indonesia India Pakistan India Thailand Pakistan Indonesia Philippines India Indonesia Indonesia Thailand Pakistan India India India India 1 131 tonnes 315 tonnes 1 595 000 pairs 1 595 000 pairs 50 000 pieces 873 000 pieces 873 000 pieces 873 000 pieces 281 000 pieces 325 tonnes 325 tonnes 1 54 tonnes 1 54 tonnes 198 tonnes 132 tonnes 193 tonnes 30 tonnes 30 tonnes 0,5 tonne 83 tonnes 40.0010 40.0033 40.0120 40.0120 40.0160 40.0190 40.0190 40.0190 40.0210 40.0220 40.0220 40.0230 40.0230 40.0260 40.0350 40.0370 40.0480 40.0500 40.0530 40.0650 1 . 9 . 1994 21 . 9.1994 2. 9.1994 26. 8.1994 21 . 9 . 1994 21 . 9.1994 21 . 9 . 1994 21 . 9. 1994 27. 9.1994 5. 9. 1994 21 . 9.1994 5. 9. 1994 21 . 9.1994 5. 9.1994 11 . 10. 1994 21 . 9.1994 21 . 9.1994 21 . 9. 1994 5. 9. 1994 21 . 9.1994 (') OJ No L 370, 31 . 12. 1990, p. 39. (2) OJ No L 338, 31 . 12. 1993, p. 22. 25. 11 . 94 Official Journal of the European Communities No L 302/23 Origin Ceiling DateOrder No 40.0730 40.0750 40.0860 40.1130 40.1130 42.1251 42.1590 Malaysia India Indonesia Pakistan India Indonesia India 91 000 pieces 5 000 pieces 70 000 pieces 13 tonnes 13 tonnes 227 tonnes 20 tonnes 21 . 9 . 1994 19. 9 . 1994 2. 8 . 1994 27. 7.1994 9. 8 . 1994 21 . 9 . 1994 16. 8.1994 Whereas it is appropriate to re-establish the levying of customs duties for the products in question, HAS ADOPTED THIS REGULATION : Article 1 The levying of customs duties, suspended from 1 July to 31 December 1994, pursuant to Regulation (EEC) No 3832/90, shall be re-established on imports into the Community of the products indicated in the table below : OriginOrderNo Category (Unit) CN code Description 40.0010 1 Cotton yarn not put up for retail sale Indonesia5204 11 00 5204 19 00 5205 5206 ex 5604 90 00 40.0033 3 IndiaWoven fabrics of synthetic fibres (staple or waste) other than narrow woven fabrics, pile fabrics (includung terry fabrics) and chenille fabrics 5512 5513 5514 5515 5803 90 30 ex 5905 00 70 ex 6308 00 00 40.0120 12 Pakistan Indonesia Panty-hose (tights), stockings, under stockings, socks, ankle-socks, sockettes and the like, knitted or crocheted, other than for babies, including stockings for varicose veins, other than products of category 70 6115 12 00 6115 19 10 6115 19 90 611520 11 6115 20 90 611591 00 6115 92 00 611593 10 6115 93 30 6115 93 99 6115 99 00 No L 302/24 Official Journal of the European Communities 25 . 11 . 94 Order No Category (Unit) CN code Description Origin 40.0160 16 IndiaMen's or boys' suits and ensembles, other than knitted or crocheted, of wool, of cotton or of man-made fibres, excluding ski suits, men's or boys' tracksuits with lining, with an outer shell of a single identical fabric, of cotton or of man-made fibres 6203 11 00 6203 12 00 6203 19 10 6203 19 30 6203 21 00 6203 22 80 6203 23 80 6203 29 18 6211 32 31 6211 33 31 40.0190 19 Handkerchiefs other than knitted or crocheted 6213 20 00 6213 90 00 Pakistan India Thailand 40.0210 21 Pakistanex ex ex ex Parkas, anoraks, windcheaters, waister jackets and the like, other than knitted or crocheted, of wool, of cotton or of man-made fibres : upper parts of tracksuits with lining, other than of category 16 or 29, of cotton or of man-made fibres 6201 12 10 6201 12 90 6201 13 10 6201 13 90 6201 91 00 6201 92 00 6201 93 00 6202 12 10 6202 12 90 6202 13 10 6202 13 90 6202 91 00 6202 92 00 6202 93 00 621 1 32 41 6211 33 41 6211 42 41 6211 43 41 ex ex ex ex 40.0220 22 Yarn of staple or waste synthetic, fibres not put up for retail sale Indonesia Philippines 5508 10 11 5508 10 19 5509 11 00 5509 12 00 5509 21 10 5509 21 90 5509 22 10 5509 22 90 5509 31 10 5509 31 90 5509 32 10 5509 32 90 5509 41 10 5509 41 90 5509 42 10 5509 42 90 5509 51 00 5509 5210 5509 52 90 5509 53 00 5509 59 00 5509 61 10 5509 61 90 5509 62 00 5509 69 00 5509 91 10 5509 91 90 5509 92 00 5509 99 00 25. 11 . 94 Official Journal of the European Communities No L 302/25 Order No Category (Unit) CN code Description Origin 40.0230 23 Yarn of staple or waste artificial fibres, not put up for retail sale India Indonesia 5508 20 10 5510 11 00 5510 12 00 5510 20 00 5510 30 00 5510 90 00 40.0260 26 Women's or girls' dresses, of wool, of cotton or man-made fibres Indonesia6104 41 00 6104 42 00 6104 43 00 6104 44 00 6204 41 00 6204 42 00 6204 43 00 6204 44 00 40.0350 35 ThailandWoven fabrics of synthetic fibres (continuous), other than those for tyres of category 114 5407 10 00 5407 20 90 5407 30 00 5407 41 00 5407 42 10 5407 42 90 5407 43 00 5407 44 10 5407 44 90 5407 51 00 5407 52 00 5407 53 10 5407 53 90 5407 54 00 5407 60 10 5407 60 30 5407 60 51 5407 60 59 5407 60 90 5407 71 00 5407 72 00 5407 73 10 5407 73 91 5407 73 99 5407 74 00 5407 81 00 5407 82 00 5407 83 10 5407 83 90 5407 84 00 5407 91 00 5407 92 00 5407 93 10 5407 93 90 5407 94 00 ex 5811 00 00 ex 5905 00 70 25. 11 . 94No L 302/26 Official Journal of the European Communities Order No Category (Unit) CN code Description Origin 40.0370 37 Woven fabrics of artificial staple fibres Pakistan551611 00 551612 00 551613 00 551614 00 5516 21 00 5516 22 00 5516 23 10 5516 23 90 5516 24 00 5516 31 00 5516 32 00 5516 33 00 5516 34 00 5516 41 00 5516 42 00 5516 43 00 5516 44 00 5516 91 00 5516 92 00 5516 93 00 5516 94 00 5803 90 50 ex 5905 00 70 40.0480 48 Yarn of combed sheep's or lambs' wool (worsted yarn) or of combed fine animal hair, not put up for retail sale India5107 10 10 5107 10 90 5107 20 10 5107 20 30 5107 20 51 5107 20 59 5107 20 91 5107 20 99 5108 20 10 5108 20 90 40.0500 India50 Woven fabrics of sheep's or lambs' wool or of fine animal hair 5111 11 00 5111 19 10 5111 19 90 5111 20 00 5111 30 10 5111 30 30 51 1 1 30 90 5111 9010 5111 90 91 5111 90 93 5111 90 99 5112 11 00 5112 19 10 5112 19 90 5112 20 00 5112 30 10 5112 30 30 5112 30 90 511290 10 5112 90 91 5112 90 93 5112 90 99 5340.0530 5803 10 00 Cotton gauze India 25. 11 . 94 Official Journal of the European Communities No L 302/27 Order No Category (Unit) CN code Description Origin 40.0650 65 IndiaKnitted or crocheted fabric other than of categories 38 A and 63, of wool, of cotton or of man-made fibresex ex ex 5606 00 10 6001 10 00 6001 21 00 6001 22 00 6001 29 10 6001 91 10 6001 91 30 6001 91 50 6001 91 90 6001 92 10 6001 92 30 6001 92 50 6001 92 90 6001 99 10 6002 10 10 6002 20 10 6002 20 39 6002 20 50 6002 20 70 6002 30 10 6002 41 00 6002 42 10 6002 42 30 6002 42 50 6002 42 90 6002 43 31 6002 43 33 6002 43 35 6002 43 39 6002 43 50 6002 43 91 6002 43 93 6002 43 95 6002 43 99 6002 91 00 6002 92 10 6002 92 30 6002 92 50 6002 92 90 6002 93 31 6002 93 33 6002 93 35 6002 93 39 6002 93 91 6002 93 99 40.0730 73 Malaysia6112 11 00 6112 1200 6112 19 00 Track suits of knitted or crocheted fabric, of wool, of cotton or of man-made textile fibres 40.0750 75 IndiaMen's or boys' knitted or crocheted suits and emsembles, of wool, of cotton or of man-made fibres, excluding ski suits 6103 11 00 6103 12 00 6103 19 00 6103 21 00 6103 22 00 6103 23 00 6103 29 00 No L 302/28 25. 11 . 94Official Journal of the European Communities Order No Category (Unit) CN code Description Origin 40.0860 86 Indonesia6212 20 00 6212 30 00 6212 90 00 Corsets, corset-belts, suspender-belts, braces, suspenders, garters and the like and parts thereof, whether or not knitted or crocheted 40.1130 113 6307 10 90 Floor cloths, dish cloths and dusters other than knitted or crocheted Pakistan India 42.1251 125 A IndonesiaYarn of synthetic filament (continuous), not put up for retail sale, other than yarn of category 41 5402 41 10 5402 41 30 5402 41 90 5402 42 00 5402 43 10 5402 43 90 India42.1590 159 6204 49 10 6206 10 00 6214 10 00 6215 10 00 Dresses, blouses and shirt-blouses of silk or silk waste Shawls, scarves, mufflers, mantillas, veils and the like :  Of silk or silk waste Ties, bow ties and cravats :  Of silk or silk waste Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It will apply from 28 November 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 November 1994. For the Commission Karel VAN MIERT Member of the Commission